Exhibit (10) D.

EASTMAN KODAK COMPANY NON-EMPLOYEE DIRECTOR ANNUAL COMPENSATION PROGRAM

DIRECTOR COMPENSATION

 

Introduction. Our directors are compensated through a combination of cash
retainers and equity-based based incentives. Consistent with the Board’s
Director Compensation Principles, a substantial portion of director compensation
is linked to our stock performance. In addition, directors can elect to receive
their entire Board remuneration in stock based compensation. Our Directors are
required to keep all of the shares, net of any shares used to pay the exercise
price, they receive as compensation until they own shares equal in market value
to at least five times their annual retainer that is paid in cash.

Kodak does not pay management directors for Board service in addition to their
regular employee compensation.

Director Compensation Principles. The Board has adopted the following director
compensation principles, which are aligned with the Company’s executive
compensation principles:

 * Pay should represent a moderately important element of Kodak’s director value
   proposition.

 * Pay levels should generally target near the market median, and pay mix should
   be consistent with market considerations.

 * Pay levels should be differentiated based on the time demands on some
   members’ roles, and the Board will ensure regular rotation of certain of
   these roles.

 * The program design should ensure that rewards are tied to the successful
   performance of Kodak stock, and the mix of pay should allow flexibility and
   Board diversity.

 * To the extent practicable, Kodak’s Director Compensation Principles should
   parallel the principles of the Company’s executive compensation program.

Director Compensation Program. The Company’s director compensation program is
composed of the compensation elements described below.

 * Board Cash Retainer. Non-employee directors each receive an annual cash
   retainer of $70,000. Director can elect to have their cash retainer paid in
   stock or deferred into the Directors Deferred Compensation Plan.

 * Board Equity Retainer. Non-employee directors each receive an annual equity
   retainer of $120,000.

 * Stock Options. One-half of the annual Board equity grant, i.e. $70,000, is
   paid in the form of stock options. The exercise price of the options is the
   mean between the high and low price of our common stock on the date of grant.
   The options become exercisable on the first anniversary of the date of grant
   and expire 7 years after grant. Directors who stop serving on the Board prior
   to vesting forfeit their unvested options, unless their cessation of service
   is due to retirement, approved reason or death. In the case of retirement and
   cessation for approved reason, the options continue to vest per their terms
   and remain exercisable for the remainder of the option’s full term. In the
   case of death, the options fully vest upon death and remain exercisable by
   the directors’ estate for the remainder of the option’s full term.

 * Restricted Stock. The remaining one-half of the Board’s equity grant, i.e.
   $70,000, is paid in the form of restricted shares of the Company’s common
   stock. The restricted shares vest on the first anniversary of the date of
   grant. Directors who stop serving on the Board prior to vesting forfeit their
   restricted shares, unless their cessation of service is due to retirement,
   approved reason or death, in which case the restrictions on the shares lapse
   on the date of the director’s cessation of service. Directors may elect to
   defer their restricted shares into the Directors Deferred Compensation Plan.

 * Chair Retainers. The Committee Chairs, with the exception of the Audit Chair,
   receive a cash retainer of $10,000 per year for their services, in addition
   to their annual retainer as a director. The Audit Chair receives a chair
   retainer of $20,000 for his services, in addition to his annual retainer as a
   director. The Committee Chairs may elect to defer their chair retainers into
   the Directors Deferred Compensation Plan.

 * Presiding Director Retainer. The Presiding Director receives a retainer of
   $100,000 per year for his service, in addition to his annual retainer as a
   director. The Presiding Director may elect to defer his presiding director
   retainer into the Directors Deferred Compensation Plan.

 * Deferred Compensation. Non-employee directors may defer some or their entire
   annual retainer, chair retainer, presiding director retainer and restricted
   stock award into a deferred compensation plan. The plan has two investment
   options: an interest-bearing account that pays interest at the prime rate and
   a Kodak phantom stock account. The value of the Kodak phantom stock account
   reflects changes in the market price of the common stock and dividends paid.
   In the event of a change-in-control, the amounts in the phantom accounts will
   generally be paid in a single cash payment. The deferred compensation plan’s
   benefits are neither funded nor secured.

--------------------------------------------------------------------------------

 * Charitable Award Program. This program, which was closed to new participants
   effective January 1, 1997, provides for a contribution by the Company of up
   to a total of $1,000,000 following a director’s death, to be shared by a
   maximum of four charitable institutions recommended by the director. The
   individual directors derive no financial benefits from this program. It is
   funded by self-insurance and joint life insurance policies purchased by the
   Company. Richard S. Braddock is the only current director who continues to
   participate in the program.

 * Other Benefits. The Company reimburses the directors for travel expenses
   incurred in connection with attending Board, committee and shareholder
   meetings and other Company-sponsored events, and provides Company
   transportation to the directors (including use of Company aircraft) to attend
   such meetings and events. From time to time, we also invite our directors’
   spouses and other family members to accompany them to these meetings and
   events, and we reimburse travel and incidental expenses related to their
   attendance, in order to encourage attendance and to foster social interaction
   among directors. To encourage our directors to experience and familiarize
   themselves with our products and services, we occasionally provide them
   samples of the Company’s products and services.

Director Share Ownership Requirements

A director is not permitted to exercise any stock options or sell any restricted
shares granted to him or her by the Company unless and until the director owns
shares of stock in the Company (either outright or through phantom stock units
in the directors’ deferred compensation plan) that have a value equal to at
least five times the then maximum amount of the annual retainer, which may be
taken in cash by the director (currently, this amount is $350,000).

--------------------------------------------------------------------------------